DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 01/31/2022 has been acknowledged. 

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.


Amendment Summary
Claims 1 – 23, 25, 30 and 37 are canceled.
Claims 24, 26-29, 37, 38, 40 and 44  are amended. 

Response to Arguments/Amendment
claims #24-46 have been considered but they are not persuasive and they are moot since the amended independent claims have changed the scope of the claims. The amended claims have been analyzed below and rejected with the same references used for the previous OA. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 24, 26-29, 31-36 and 38-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodgers (US 2011/0306318 A1)

Regarding Claim 24, 37, 38, 44
Rodgers discloses a method for remote subscriber identification module (SIM) profile provisioning of a telematics control arrangement comprisable in a wireless device (See [Abstract]; [0063-0064]; [0083-0084]; provision of profile depending in usage preferences), 

the method comprising:

establishing a wireless connection (See [Abstract];  [0059-0060]; provide access client (e.g., Subscriber Identity Module) data to a secure element in the wireless user device)  with one or more SIM profile management arrangements (See Fig.1(16); [Abstract]; [0016][; provisioning service)); and

obtaining a plurality of SIM profiles (See [Abstract]; [0016]; the provisioning service may load a SIM profile associated with the selected carrier onto the secure element)  from at least one of the one or more SIM profile management arrangements (See Fig.16; [Abstract]; provisioning service), the plurality of SIM profiles representing a most appropriate set of SIM profiles, the criteria for
selecting the most appropriate set of SIM profiles comprising 
location information (See [0016-0020]; [0101-0102]; SIM profiles is provided depending on location information or location information given by user through mobile unit)) for a given location (See [0070-0072]; user can manually input location to get provisioning profiles) for the telematics control arrangement (See [Abstract]; [0016]; [0019]; [0063-0064]; present the user with a list of available wireless carriers, such as carriers that service the user's current geographic location)

and
at least one of 

memory size (See [0079]; size of data profile is measured because of size of memory circuitry), 
cost of loaded SIM profiles (See [0069-0071]; choice of selecting local or roaming location to download profiles), 

knowledge of performance per network and 

width of roaming agreement  (See [0096]; selection depending on roaming agreement).


              each SIM profile comprising personalized SIM information  (See [Abstract]; [0016]; [0038]; [0081-0082]; SIM associated with carrier) for communication in at least one wireless communication network of a respective service provider (See [Abstract]; [0016]; [0038]; [0081-0082]; carrier provider characterized per SIM) .

              wherein obtaining (See [Abstract]; [0016]; the provisioning service may load a SIM profile associated with the selected carrier onto the secure element)  comprises:
transmitting information (See [0072]; use location information to download proper SIM data) to the at least one SIM profile management arrangement (See Fig.1(16); [0072]; carrier X provisioning server) for SIM profile provisioning (See [0072]; to provide proper SIM profile), 
               wherein the information is indicative of the location information for the telematics control arrangement (See [0072]; [0084]; if the user travels to another new country, the user may choose to receive wireless services from carrier X and a new SIM profile associated with carrier X will be downloaded and stored in the secure element) and

receiving information from the at least one SIM profile management arrangement
identifying the plurality of SIM profiles (See [0019]; [0072]; multiple carriers are presented to the UE); and

downloading the plurality of SIM profiles from the at least one SIM profile
management arrangement (See [0068]; [0071-0072]; [0087]; downloading plurality of SIM profile depending on  location and roaming agreement).


              
Regarding Claim 26,
Rodgers teaches all the features with respect to claim 24 and Rodgers further teaches 

(See [0072]; use location information to download proper SIM data) to the SIM profile management arrangement (See Fig.1(16); [0072]; carrier X provisioning server) is triggered by receipt of a triggering signal (See [0069-0072]; SIM not corresponding to appropriate carriers)) from the at least one SIM profile management arrangement (Fig.1(16)).


Regarding Claim 27,
Rodgers teaches all the features with respect to claim 24 and Rodgers further teaches 
                 wherein transmitting information (See [0072]; use location information to download proper SIM data) to the at least one SIM profile management arrangement (See Fig.1(16); [0072]; carrier X provisioning server) is triggered in response to operations (See [0069-0072]; GPS data resulting to carrier location changed)) performed by the telematics control arrangement (See [0083-0084] ).


Regarding Claim 28, 40
Rodgers teaches all the features with respect to claim 24, 38 and Rodgers further teaches 
                     wherein the location information comprises at least one of
3GPP location information (See [0072]), 
(See [0072]) and 
wireless device location information (See [0072]).


Regarding Claim 29, 41
Rodgers teaches all the features with respect to claim 24, 38 and Rodgers further teaches
wherein the plurality of SIM profiles is comprised in the information received from the at least one SIM profile management arrangement (See [0070-0071]; provisioning server provided SIM profiles).


Regarding Claim 30, 42
Rodgers teaches all the features with respect to claim 25, 38 and Rodgers further teaches
downloading the plurality of SIM profiles from the at least one SIM profile management arrangement (See [0070-0071]; UE received desired SIM profiles).


Regarding Claim 31,
Rodgers teaches all the features with respect to claim 24 and Rodgers further teaches
           wherein the telematics control arrangement is comprised in a
(See Fig.1(10); [0061-0062]; [0083-0084]; all system node including telematics nodes (Fig.1(10)) can be connected to the wireless communication network) .


Regarding Claim 32,
Rodgers teaches all the features with respect to claim 24 and Rodgers further teaches
             wherein the wireless connection to the one or more SIM profile management arrangements is established using access credentials of a default SIM
profile (See [0041]; [0065]).


Regarding Claim 33,
Rodgers teaches all the features with respect to claim 24 and Rodgers further teaches
             storing the plurality of SIM profiles in the telematics control arrangement (See [0017]; [0022]; [0032]).



Regarding Claim 34,
Rodgers teaches all the features with respect to claim 24 and Rodgers further teaches
causing activation in a SIM of at least one of the obtained plurality of SIM profiles (See [0017]; [0085]; allow the user to start service once loaded). 


Regarding Claim 35,
Rodgers teaches all the features with respect to claim 34 and Rodgers further teaches
                 wherein causing activation in the SIM of at least one of the obtained plurality of SIM profiles (See [0017]; [0085]; allow the user to start service once loaded). comprises:
selecting a SIM profile subset comprising one or more SIM profiles from the obtained plurality of SIM profiles (See [0069-0071]); and
hosting the selected SIM profile subset in an embedded Universal Integrated Circuit Card (eUICC) or in an integrated UICC (iUICC) of the wireless device (See [0071-0072]; multiple SIM profiles are stored in the secure element of the wireless device)


Regarding Claim 36,
Rodgers teaches all the features with respect to claim 24 and Rodgers further teaches

wherein the telematics control arrangement is wearable (See [0059-0060]) 

or 

comprised in a transport vehicle.
(The term “or”  translates to at least one limitation can be treated)



Regarding Claim 43,
Rodgers teaches all the features with respect to claim 42 and Rodgers further teaches

registering a customer profile in the SIM profile management arrangement (See [0016-0017]), 
                     wherein the customer profile (See [0069-0071]; user account) comprises customer information (See [0069-0071]; user info) and is associated with access credentials (See [0069-0071]; [0087-0088]; secure link); and
providing the selected plurality of SIM profiles for downloading (See [0069-0071]; [0087-0088]; downloading SIM appropriate SIM profiles); when retrieving access credentials corresponding to a registered customer profile (See [0069-0071]; [0087-0088]; when secure link is established);.


Regarding Claim 45,
Rodgers teaches all the features with respect to claim 24 and Rodgers further teaches
          wherein obtaining the plurality of SIM profiles from the least one of the one or more SIM profile management arrangements is further 

based on capabilities of wireless communication resources accessible to the telematics control arrangement (See [0016-0017]; SIM profiles provisioning  can even be performed  through WiFi or non-cellular communication link or wired link) It also can be performed trough carrier account access of user for available carriers).


Regarding Claim 46,
Rodgers teaches all the features with respect to claim 38 and Rodgers further teaches
                       wherein the selecting is further based on capabilities of wireless communication resources accessible to the telematics control arrangement (See [0016-0017]; SIM profiles provisioning  can even be performed  through WiFi or non-cellular communication link or wired link) It also can be performed trough carrier account access of user for available carriers).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GARY LAFONTANT/Examiner, Art Unit 2646